Order vacating plaintiff’s notice of examination before trial reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs; examination to proceed on five days’ notice. The matters as to which the plaintiff seeks to examine are pertinent to its alleged causes of action. The discovery and inspection of the records of the defendant may be availed of as incidental to the examination, but it does not constitute a substitution for an examination before trial. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.